DETAILED ACTION

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/298289, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The following limitations are not adequately supported by the prior-filed application because they are not disclosed in that application:
“at least one smoke suppressant” in claims 1, 9, 10, and 22.
“rigid, solid exterior surfaces” in claims 1, 13, and 18-22.
“the composition being heat resistant” in claims 1 and 22.
“the composition being smoke resistant” in claims 1 and 22.
“the composition self-extinguishing as shown by having an extinguishing time of <15 seconds” in claims 1 and 22.
“the at least one smoke suppressant is selected from the group consisting of magnesium hydroxide, aluminum trihydrate, ammonium polyphosphate, molybdenum oxide, ammonium octamolybdate, zinc borate and combinations thereof” in claim 9.  Additionally, none of these materials in and of themselves are disclosed in the prior application.
“the at least one smoke suppressant is a non-halogen complex sulphonate salt blend” in claim 10.  Additionally, this material is not in and of itself disclosed in the prior application.
“the composition is extruded as a sheet having a thickness between 0.25 mm and 15.00 mm” in claim 14.
“the sheet has a thickness between 1.8 mm and 2.2 mm” in claim 15.
Accordingly, all of the instant claims are not entitled to the benefit of the prior art application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
“at least one smoke suppressant” in claims 1, 9, 10, and 22.
“rigid, solid exterior surfaces” in claims 1, 13, and 18-22.
“the composition being heat resistant” in claims 1 and 22.
“the composition being smoke resistant” in claims 1 and 22.
“the composition self-extinguishing as shown by having an extinguishing time of <15 seconds” in claims 1 and 22.
“the at least one smoke suppressant is selected from the group consisting of magnesium hydroxide, aluminum trihydrate, ammonium polyphosphate, molybdenum oxide, ammonium octamolybdate, zinc borate and combinations thereof” in claim 9.  
“the at least one smoke suppressant is a non-halogen complex sulphonate salt blend” in claim 10. 
“the composition is extruded as a sheet having a thickness between 0.25 mm and 15.00 mm” in claim 14.
“the sheet has a thickness between 1.8 mm and 2.2 mm” in claim 15.

Claim Objections
Claims 2-18 are objected to because of the following informalities:  
Claims 2, 9, and 10, line 1, “claim 1 where” should read “claim 1, wherein”.
In claims 3-8 and 11-17, there should be a comma after the claim number in the claim, such as for claim 3, line 1, “composition of claim 1 wherein” should read “composition of claim 1, wherein”.
Claim 3, line 1, “wherein at least one thermoplastic” should read “wherein the at least one thermoplastic”.
Claim 18, line 1, “composition of claim 1 , wherein” should read “composition of claim 1, wherein”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “with at least one flame retardant and smoke suppressant” is indefinite as it is unclear if the composition comprises at least one flame retardant and a smoke suppressant, at least one flame retardant and at least one flame retardant, or at least one material that is both a flame retardant and smoke suppressant.  Based on dependent claims 9 and 10, it appears Applicant means “with at least one flame retardant and at least one smoke suppressant” and for prosecution purposes, the Examiner has interpreted the limitation as such.  It is recommended that Applicant amend claim 1 to make it clear that there is at least one flame retardant and at least one smoke suppressant, if this is Applicant’s intention.
Regarding claim 13, the limitation “wherein at least one additional layer is provided on a rigid, solid exterior surface of the molded shape as a decorative layer” is indefinite as in claim 1, from which claim 13 depends, the extrudable composition is “formable into a molded shape”, i.e. capable of being molded into a shape; however, the “molded shape” is an intended use as the 
Regarding claims 18-21, the limitations are indefinite as in claim 1, from which claims 18-21 depend, the extrudable composition is “formable into a molded shape with rigid, solid exterior surfaces and a microcellular foamed interior”, i.e. the extrudable composition has to be capable of being molded into a shape having rigid, solid exterior surfaces and a microcellular foamed interior.  However, the limitation “formable into a molded shape with rigid, solid exterior surfaces and a microcellular foamed interior” is an intended use so it is unclear if the extrudable composition still needs to only be capable of being molded into a shape or if the product after the extrudable composition is molded into a shape is now being claimed.  For purposes of prosecution, the limitation of claims 18-21 are interpreted as only further limiting the “molded shape” intended use of the extrudable composition. 
Regarding claim 19, the claim is indefinite as it depends on itself.  For purposes of prosecution, claim 19 is interpreted as being dependent from claim 1.
Regarding claim 22, the limitation “A product formed by an extrudable composition comprising” is indefinite as it is unclear if the product comprises the other limitations of the claim or if the extrudable composition comprises the other limitations of the claim.  Limitation  
Regarding claim 22, the term “generally” is a relative term which renders the claim indefinite.  The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 2-21 are rejected based on their reliance on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 20 and 21 which limit the molded shape to be a specific item having specific thicknesses, depend from claim 19.  However, claim 19 already limits the molded shape to be a different specific item with different thicknesses.  Therefore, claims 20 and 21 fail to include all the limitations of the claim upon which they depend.  It appears that Applicant may have meant for claims 20 and 21 to depend from claim 1 and for prosecution purposes, the Examiner has interpreted it as such. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 13, and 17-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Harthcock (U.S. Pat. Pub 2014/0315010).
Regarding claims 1 and 9, Harthcock teaches an extrudable composition (Abstract; Paragraph [0024]) comprising: a) at least one thermoplastic material (PVC, Paragraph [0024]), with at least one flame retardant and smoke suppressant provided in an extrudable composition one or more, Paragraph [0018]), where the at least one smoke suppressant is selected from the group consisting of magnesium hydroxide, aluminum trihydrate, ammonium octamolybdate, zinc borate and combinations thereof (Paragraph [0018]); b) the extrudable composition is capable of being formed into a molded shape with rigid, solid exterior surfaces and a microcellular foamed interior (Abstract; Paragraph [0024]); c) the composition being heat resistant, having an average 2 minute OSU Heat Release Total value of <65 kW min/m2 and an average OSU Peak Heat Release Value of <65 kW/m2 when tested in accordance to the requirements of FAR 25.853 (d), Appendix F, Part IV (Paragraphs [0010], [0019], and [0025], Table 1); d) the composition being smoke resistant, having an average 4 minute smoke density <200 units when tested in accordance to the requirements of FAR 25.853 (d), Appendix F, Part IV (Paragraphs [0010], [0019], and [0025], Table 1).
Harthcock fails to explicitly teach the composition being self-extinguishing as shown by having an extinguishing time of <15 seconds, a burn length of <6 inches and a drip time of <5 seconds when tested in accordance to the requirements of FAR 25.853 (a), Appendix F, Part V.
However, Hartcock teaches that its invention will meet or exceed all Federal Aviation Administration (“FAA”) regulations (Paragraph [0010]).  Therefore, the composition of Harthcock would inherently, or in the alternative it would have been obvious to, be self-extinguishing as shown by having an extinguishing time of <15 seconds, a burn length of <6 inches and a drip time of <5 seconds when tested in accordance to the requirements of FAR 25.853 (a), Appendix F, Part V, which is an FAA regulation, so that the composition can meet federal regulations and be used in commercial aircraft.  
Regarding claim 2, Harthcock teaches wherein the at least on thermoplastic is selected from the group consisting of polyvinyl chloride (Abstract, Paragraph [0024]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Freitag (U.S. Pat. Pub. 2012/0264844) in view of Harthcock (U.S. Pat. Pub. 2014/0315010).
Regarding claims 1 and 10, Freitag teaches an extrudable composition (Abstract; Paragraph [0052]) comprising: a) at least one thermoplastic material (Paragraph [0049]), with at least one flame retardant and smoke suppressant provided in an extrudable composition (Abstract; Paragraphs [0038], [0043], and [0045]), wherein the at least one smoke suppressant is a non-halogen complex sulphonate salt blend (Paragraph [0045]); the extrudable composition is capable of being formed into a molded shape with rigid, solid exterior surfaces and a microcellular foamed interior (composition can be molded into different shapes such as covers; enclosures, subcomponents, and components in consumer products, Paragraph [0053]).  Frietag further teaches the extrudable composition can be formed into various parts that must meet UL or other standardized fire resistance standards.
Freitag fails to explicitly teach the composition being heat resistant, having an average 2 minute OSU Heat Release Total value of <65 kW min/m2 and an average OSU Peak Heat Release Value of <65 kW/m2 when tested in accordance to the requirements of FAR 25.853 (d), Appendix F, Part IV; being smoke resistant, having an average 4 minute smoke density <200 units when tested in accordance to the requirements of FAR 25.853 (d), Appendix F, Part IV; and being self-extinguishing as shown by having an extinguishing time of <15 seconds, a burn length of <6 inches and a drip time of <5 seconds when tested in accordance to the requirements of FAR 25.853 (a), Appendix F, Part V.
Abstract; Paragraph [0024]) comprising: a) at least one thermoplastic material (PVC, Paragraph [0024]), with at least one flame retardant and smoke suppressant provided in an extrudable composition (one or more, Paragraph [0018]); b) the extrudable composition is capable of being formed into a molded shape with rigid, solid exterior surfaces and a microcellular foamed interior (Abstract; Paragraph [0024]); c) the composition being heat resistant, having an average 2 minute OSU Heat Release Total value of <65 kW min/m2 and an average OSU Peak Heat Release Value of <65 kW/m2 when tested in accordance to the requirements of FAR 25.853 (d), Appendix F, Part IV (Paragraphs [0010], [0019], and [0025], Table 1); d) the composition being smoke resistant, having an average 4 minute smoke density <200 units when tested in accordance to the requirements of FAR 25.853 (d), Appendix F, Part IV (Paragraphs [0010], [0019], and [0025], Table 1). Hartcock teaches that its invention will meet or exceed all Federal Aviation Administration (“FAA”) regulations (Paragraph [0010]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the composition of Freitag to meet or exceed all FAA regulations as taught by Harthcock in order for the parts made from the composition to be able to be used in commercial aircraft.  Note: FAR 25.853 are FAA regulations.
	Regarding claim 2, Freitag teaches where the at least one thermoplastic is selected from the group consisting of polyacrylonitriles, polystyrenes, polyamides, polyethylene terephthalate, polybutylene terephthalate, poly(trimethylene terephthalate), polyurethanes, polyureas, polyepoxys, polyimides, polyetherimide, polysulfones, polyarylate, poly(arylene ether), polyethylene, polyethylene oxide, polyphenylene sulfide, polypropylene, polyphenylene oxide (PPO), poly(vinyl ester), polyvinyl chloride, bismaleimide polymer, polyanhydride, Paragraph [0049]).
	Regarding claim 3, Freitag teaches wherein at least one thermoplastic is bisphenol A polycarbonate (Paragraphs [0041]-[0042]).
	Regarding claim 4, Freitag teaches wherein the bisphenol A polycarbonate is a branched bisphenol A polycarbonate (Paragraphs [0041]-[0042]).
	Regarding claim 5, Freitag teaches wherein the flame retardant is a melt processable, miscible copolyphosphonate (Abstract); the coployphosponate having a weight average molecular weight of between approximately 10,000 g/mole to about 100,000 g/mol (Paragraph [0036]), the copolyphosphonate having a polydispersity of between approximately 2 to about 7 (Paragraph [0036]), the copolyphosphonate having a single glass transition temperature (Paragraph [0039]).
	Regarding claim 6, Freitag teaches wherein the copolyphosphonate is selected from the group consisting of block copoly(phosphonate carbonate(s)), random copoly(phosphonate carbonates), block copoly(phosphonate esters) and random copoly(phosphonate esters) (Paragraph [0033]).
	Regarding claim 7, Freitag teaches wherein the polycarbonate block of the copolyphosphonate is a branched polycarbonate or a linear polycarbonate (Paragraph [0041]).
	Regarding claim 8, Freitag teaches wherein the polycarbonate block of the copolyphosphonate is bisphenol A (Paragraph [0042]).
	Regarding claim 9, Freitag teaches the composition may include one or more additional components or additives commonly used in the art such as flame retardants (Paragraph [0050]).

Harthcock teaches an extrudable composition (Abstract; Paragraph [0024]) comprising: a) at least one thermoplastic material (PVC, Paragraph [0024]), with at least one flame retardant and smoke suppressant provided in an extrudable composition (one or more, Paragraph [0018]), where the at least one smoke suppressant is selected from the group consisting of magnesium hydroxide, aluminum trihydrate, ammonium octamolybdate, zinc borate and combinations thereof (Paragraph [0018], note: the smoke suppressants listed are also fire retardants).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the composition of Freitag further include at least one smoke suppressant is selected from the group consisting of magnesium hydroxide, aluminum trihydrate, ammonium polyphosphate, molybdenum oxide, ammonium octamolybdate, zinc borate and combinations thereof as taught by Harthcock as being flame retardant/smoke suppressant additives commonly used in the art.
Regarding claim 11, Freitag teaches which further compromises at least one anti-dripping agent (Paragraph [0048]), the anti-dripping agent selected from the group consisting of fluorinated polyolefins and a blend of polytetrafluoroethylene and styrene acrylonitrile copolymer (Paragraph [0048]).
Regarding claim 12, Freitag teaches which further compromises at least one brominated agent present in quantities less than 1 weight percent (Paragraph [0046]).
Regarding claims 13 and 16-21, the limitations only further limit the molded shape, which is not being actively claimed but rather is an intended use of the composition.  Therefore, 
Regarding claim 14, Freitag teaches wherein the composition is extruded as a sheet having a thickness between 0.25 mm and 15.00 mm (1.6 mm, Table 4, Paragraph [0060]).
Regarding claim 15, while Freitag fails to teach wherein the sheet has a thickness between 1.8 mm and 2.2 mm, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the composition of Freitag could be extruded into whatever shape desired at whatever thickness desired, for example a sheet having a thickness between 1.8 mm and 2.2 mm.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Harthcock (U.S. Pat. Pub. 2014/0315010) in view of Stapleton (U.S. Pat. Pub. 2013/0197119).
Regarding claim 22, Harthcock teaches a product (laminate, Abstract0 formed by an extrudable composition (Abstract; Paragraph [0024]) comprising: a) at least one thermoplastic material (PVC, Paragraph [0024]), with at least one flame retardant and smoke suppressant provided in an extrudable composition (one or more, Paragraph [0018]); b) the composition forming rigid, solid exterior surfaces and a foamed interior (Abstract; Paragraph [0024]); c) at least one additional non-foamed decorative layer on at least one of the solid exterior surfaces (Paragraph [0024]) d) the composition being heat resistant, having an average 2 minute OSU Heat Release Total value of <65 kW min/m2 and an average OSU Peak Heat Release Value of <65 kW/m2 when tested in accordance to the requirements of FAR 25.853 (d), Appendix F, Part IV (Paragraphs [0010], [0019], and [0025], Table 1); e) the composition being smoke resistant, Paragraphs [0010], [0019], and [0025], Table 1).
Harthcock fails to explicitly teach the composition being self-extinguishing as shown by having an extinguishing time of <15 seconds, a burn length of <6 inches and a drip time of <5 seconds when tested in accordance to the requirements of FAR 25.853 (a), Appendix F, Part V.
However, Hartcock teaches that its invention will meet or exceed all Federal Aviation Administration (“FAA”) regulations (Paragraph [0010]).  Therefore, the composition of Harthcock would be self-extinguishing as shown by having an extinguishing time of <15 seconds, a burn length of <6 inches and a drip time of <5 seconds when tested in accordance to the requirements of FAR 25.853 (a), Appendix F, Part V, which is an FAA regulation, so that the composition can meet federal regulations and be used in commercial aircraft.
	Harthcock fails to teach wherein the foamed interior is a microcellular foamed interior with a generally uniform and controlled cell geometry, wherein the interior is foamed using supercritical fluids without alteration of the chemical properties of the at least one thermoplastic.
	Stapleton teaches an article comprising a rigid thermoplastic interior component for an aircraft, wherein the thermoplastic interior component has a microcellular foam structure (Abstract) with a generally uniform and controlled cell geometry, wherein the interior is foamed using supercritical fluids without alteration of the chemical properties of the at least one thermoplastic (Paragraph [0027]).  Stapleton further teaches the microcellular foaming process effectively reduces the density of the plastic (Paragraph [0032]) and improves flow characteristics supporting relatively lower injection/extrusion pressures and relatively longer Paragraphs [0034] and [0040]); and the microcellular foam parts exhibit an outer surface substantially free of pinholes (Paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the foamed interior of Harthcock be foamed with the microcellular foam process as taught by Stapleton in order to improve flow characteristics supporting relatively lower injection/extrusion pressures and relatively longer flow-lengths.  Furthermore, by using the microcellular foam process, the foamed interior of Harthcock in view of Stapleton would be a microcellular foamed interior with a generally uniform and controlled cell geometry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788